UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-52645 STRONGBOW RESOURCES INC. (Exact name of registrant as specified in its charter) Nevada 20-4119257 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 N. Rainbow Blvd., Suite 250, Las Vegas, Nevada 89107 (Address of principal executive offices)(zip code) (281) 260-1034 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities and Exchange Act of 1933 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoþ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date:As of July 15, 2013, there were 109,686,705 shares of common stock, par value $0.001, outstanding. Table of Contents PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 SIGNATURE S 21 2 Back to Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS STRONGBOW RESOURCES INC. FINANCIAL STATEMENTS MAY 31, 2013 (An Exploration Stage Company) BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF CASH FLOWS F-3 NOTES TO FINANCIAL STATEMENTS F-4 3 Back to Table of Contents STRONGBOW RESOURCES INC. (An Exploration Stage Company) BALANCE SHEETS May 31, 2013 February 28, 2013 $ $ (Unaudited) ASSETS CURRENT ASSETS Cash Restricted cash - Sales tax receivable Prepaid expense and other Equipment Oil and gas properties, full cost method LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable Accrued liabilities Due to related parties Advances and notes payable Asset retirement obligations STOCKHOLDERS' DEFICIT Capital Stock Authorized: 750,000,000 common shares, par value $0.001 per share Issued and outstanding: 109,686,705 common shares (108,486,705 at February 28, 2013) Additional paid in capital Obligation to issue shares Accumulated other comprehensive loss Deficit accumulated during the exploration stage ) The accompanying notes are an integral part of these financial statements F-1 Back to Table of Contents STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Cumulative results Three months ended May 31, from July 9, 2004 to May 31, 2013 $ $ $ GENERAL AND ADMINISTRATIVE EXPENSES Consulting - Depreciation - Management fees Office, travel and general Professional fees Total General and Administrative ) ) ) Gain on settlement of debt - Impairment of oil and gas property - - ) Interest expense - - ) Interest expense recovery - Loss on settlement of deposit - - ) NET LOSS ) ) ) Foreign currency translation - COMPREHENSIVE LOSS ) ) ) BASIC AND DILUTED NET LOSS PER COMMON SHARE ) ) WEIGHTED AVERAGE NUMBER OF BASIC AND DILUTED COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements F-2 Back to Table of Contents STRONGBOW RESOURCES INC. (An Exploration Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) Cumulative results Three months ended May 31, from July 9, 2004 to May 31, 2013 $ $ $ CASH FLOWS FROM OPERATING ACTIVITIES Net loss from operations ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Gain from settlement of debt ) - ) Impairment of oil and gas property - - Service fees paid in stock - Depreciation - Changes in non-cash working capital items Restricted cash ) - ) Sales tax receivable ) - ) Prepaid expenses ) ) Accounts payable ) ) Assignment of accrued expenses - - Cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on equipment - - ) Expenditures on oil and gas properties ) ) ) Cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock issued for cash Subscriptions received - - Proceeds from advances and notes payable - - Payments to related parties - - ) Proceeds from related parties - - Cash provided by financing activities EFFECT OF FOREIGN EXCHANGE ) - ) CHANGE IN CASH ) CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD SUPPLEMENTAL DISCLOSURE: Cash paid for interest - - - Cash paid for income taxes - - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for services - Accrued expenditures on oil and gas properties The accompanying notes are an integral part of these financial statements F-3 Back to Table of Contents STRONGBOW RESOURCES, INC. (An Exploration Stage Company) NOTES TO THE FINANCIAL STATEMENTS May 31, 2013 (Unaudited) 1.NATURE AND CONTINUANCE OF OPERATIONS Strongbow Resources Inc. (the “Company”) was incorporated in the State of Nevada on July9, 2004. The Company is in the exploration stage and focuses its business efforts on the acquisition, exploration, and development of oil and gas properties. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As of May31, 2013, the Company has not achieved profitable operations and has accumulated a deficit of $2,224,975. As of May 31, 2013, nine Statements of Claim totaling $557,848 (CAD$578,381) have been filed against the Company for non-payment of past due invoices. All Claims are currently recorded as accounts payable. Five Claims totaling $139,705 (CAD$144,847) were ruled by the Court of Queen’s Bench of Alberta and resulted in garnishment of the Company’s deposit account until the Company repaid the amount in full. Subsequent to the quarter end, the Company settled one Statement of Claim of $15,417 (CAD$15,985) with one vendor as the vendors agreed to reduce the payable amount to $11,574 (CAD$12,000). The Company has not yet resolved the remaining Statements of Claim. The Company’s ability to continue as a going concern is dependent upon its ability to obtain the necessary financing to meet its obligations and pay its liabilities when they come due. To date, the Company has funded operations through the issuance of capital stock and debt. Management plans to continue raising additional funds through equity or debt financings and loans from directors. There is no certainty that further funding will be available as needed. These factors raise substantial doubt about the ability of the Company to continue operating as a going concern. The ability of the Company to continue its operations as a going concern is dependent upon its ability to raise sufficient new capital to fund its operating commitments and ongoing losses and ultimately on generating profitable operations. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The unaudited interim financial statements of Strongbow Resources Inc. (the “Company”) have been prepared in accordance with United States Generally Accepted Accounting Principles (“GAAP”) for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”). They do not include all information and footnotes required by GAAP for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements for the year ended February28, 2013 included in the Company’s Annual Report on Form10-K filed with the SEC. The interim unaudited financial statements should be read in conjunction with those financial statements included in the 10-K report. In the opinion of management, all adjustments considered necessary for fair presentation, consisting solely of normal recurring adjustments, have been made. Operating results for the three months ended May 31, 2013 are not necessarily indicative of the results that may be expected for the year ending February28, 2014. Recent Accounting Pronouncements Recent pronouncements with future effective dates are either not applicable or are not expected to be significant to the financial statements of the Company. F-4 Back to Table of Contents 3.RESTRICTED CASH As of May 31, 2013, $92,480 (CAD$95,884) was garnished by the Court of Queen’s Bench of Alberta relating to certain statements of claims. The amount has not been distributed to the vendors. 4.OIL AND GAS PROPERTIES Effective February 21, 2012, the Company entered into a Farmout Agreement (the “Agreement”) with Harvest Operations Corp. (“Farmor”). The Agreement provided for the Company’s acquisition of an undivided 100% working interest (“Working Interest”) in a petroleum and natural gas license covering land located in the Compeer Area in the Province of Alberta, Canada (the “Farmout Lands”). To earn the Working Interest the Company was required to drill, complete, equip or abandon a test well on the Farmout Lands (“Test Well”). On March 14, 2012, the Company obtained operator status and was ttransfered the well license relating to the Test Well. The Company’s Working Interest in the Farmout Lands will be held subject to a non-convertible overriding royalty payable to the Farmor (“Farmor’s Royalty”).The Farmor’s Royalty on net crude oil revenues will be measured on a sliding scale from 5% to 15% over a range of production volumes from 1 to 150 barrels per day. The Farmor’s Royalty on net gas and other petroleum product revenues is 15%. The Test Well was spudded on May 27, 2012, and the total depth drilled in the Test Well met the contract depth requirements under the Agreement. On September 5, 2012, the Company received an earning notice granting the Company a 100% working interest in the Farmout Lands. As of May 31, 2013, the Company has incurred approximately $1,372,000 in exploration costs to drill, complete and equip the Test Well. Two cores were cut in the Test Well; the first core was in the Viking Formation and the second was in the deeper Bakken Formation. During the year ended February 28, 2013, the Bakken core confirmed there was no oil potential in the Bakken Formation and an impairment charge of $568,612 was recorded. 5.EQUIPMENT May 31, 2013 Cost Accumulated Depreciation $ $ $ Oil and gas equipment February 28, 2013 Cost Accumulated Depreciation $ $ $ Oil and gas equipment - F-5 Back to Table of Contents 6.ADVANCES AND NOTES PAYABLE At May 31, 2013, the Company had $535,298 (CAD$555,000) in short term note obligations to an unrelated party. The notes payable are unsecured, non-interest bearing, payable upon demand, and may be used by the payee, in whole or in part, to offset any funding obligations incurred by the payee in connection with any existing or future farm-in/farm-out agreements with the Company. 7.ASSET RETIREMENT OBLIGATION (“ARO”) The Company’s asset retirement obligation consists of reclamation and closure costs associated with the Test Well in the Farmout Lands. The asset retirement obligation was estimated based on the Company’s understanding of its requirements to reclaim currently disturbed areas. Significant reclamation and closure activities include land rehabilitation, water, removal of building and well facilities and tailings reclamation. The undiscounted estimate of this liability was $48,225 (CAD$50,000) reflecting payments commencing in 2021.This estimate was adjusted for an inflation rate of 2.00% and then discounted at a rate of 8.00%. 8.SHARE CAPITAL On May 23, 2013, the Company issued 1,200,000 common shares at a price of $0.24 (CAD$0.25) per share. Gross proceeds from the private placement totaled $291,420 (CAD$300,000). Finders’ fees of $8,580 were paid in connection with this private placement. 9.RELATED PARTY TRANSACTIONS During the three months ended May 31, 2013, the Company incurred a total of $38,197 (May 31, 2012 - $39,046) in management fees paid to directors and officers of the Company. As at May 31, 2013, $120,132 (February 28, 2013 - $89,673) was owing to directors of the Company and have been included in accounts payable.The amounts are non-interest bearing, unsecured, and payable upon demand. All of the Company’s notes and advances from related parties are non-interest bearing, unsecured, and payable upon demand. They consist of the following: May 31, February 28, $ $ Advances from a shareholder Advances from a consultant of the Company Total 10.CONTINGENCIES As of May 31, 2013, nine Statements of Claim including interest expenses totaling $557,848 (CAD$578,381) are against the Company for nonpayment of past due invoices. All Claims are currently recorded as accounts payable. Five Claims totaling $139,705 (CAD$144,847) were ruled by the Court of Queen’s Bench of Alberta and resulted in garnishment of the Company’s deposit account. The Company has not yet resolved the remaining Statements of Claim. 11.SUBSEQUENT EVENTS Subsequent to May 31, 2013, the Company settled one claim of $15,417 (CAD$15,985) with one vendor as the vendors agreed to reduce the payable amount to $11,574 (CAD$12,000). The Company paid the agreed amounts in full. F-6 Back to Table of Contents ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements This interim report on Form 10-Q contains forward-looking statements. Forward-looking statements are projections in respect of future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. Forward-looking statements made in this Form 10-Q include statements about: ● our beliefs regarding the future of our competitors; ● our future capital expenditures; ● our future exploration programs and results; ● our plan to drill 31 wells at approximately $1,200,000 per well from July 2013 to April 2014; and ● our expectation that we will be able to raise capital when we need it. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● we may be unable to raise sufficient funds to execute our business plan; ● we have a limited operating history; ● we are dependent on a small management team; ● we may be unable to manage any growth; ● market conditions or operation impediments may hinder our access to natural gas and oil markets or delay our production; ● risks inherent in the oil and gas industry; ● competition for, among other things, capital and skilled personnel; and ● other factors discussed under the section entitled “Risk Factors”, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. 4 Back to Table of Contents While these forward-looking statements and any assumptions upon which they are based are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) unless otherwise stated and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all references to “common shares” refer to the common shares in our capital stock. As used in this interim report on Form 10-Q, the terms “we”, “us” “our” and “Strongbow” mean our company, Strongbow Resources Inc. Corporate Overview Our company was incorporated under the laws of Nevada on July 9, 2004. During October2007 we amended our articles of incorporation to increase the number of our authorized common shares from 75,000,000 to 750,000,000 and to forward stock split our common stock on a 10-for-1 basis. The stock split was based on market conditions and upon a determination by our Board of Directors that the stock split was in our best interests and in the best interests of our shareholders. On February 28, 2012, we adopted the assumed name of Big Lake Energy Ltd. for use in the Province of Alberta, Canada. On June 5, 2013, we adopted the assumed name of Big Lake Energy Ltd. for use in the Province of British Columbia, Canada. Our Current Business Effective February 2, 2012, we entered into a Farmout Agreement (“Agreement”) with Harvest Operations Corp. (“Harvest”). The Agreement provided for our acquisition of an undivided 100% working interest (“Working Interest”) in a petroleum and natural gas license covering eight (8) sections of land (5,120 acres, more or less) located in the Compeer Area in the Province of Alberta, Canada (“Farmout Lands”). The Farmout Lands have no current production. To earn the Working Interest we were required to drill, complete, equip or abandon a test well on the Farmout Lands (“Test Well”). On March 14, 2012, we obtained operator status in the Province of Alberta. On April 4, 2012, the Alberta Energy Resources Conservation Board approved the transfer of the well license relating to the Test Well from Harvest to us. The Test Well was spudded on May 27, 2012 and was drilled vertically 905 meters (2,977 feet) into the Bakken formation. We cut two full bore cores, one from each of the Viking and Bakken formations, and also ran a drill stem test in the Viking formation. The plug samples taken from the Viking formation exhibited strong oil fluorescence indicating light oil and had between 16% and 23% porosity in the samples.We estimate the net sand pay in the well is approximately 5 meters (16.45 feet). The Bakken formation was found to be uneconomic and was abandoned. Based on our evaluation, we elected to drill a horizontal leg to the Test Well running 1,045 meters (3,435 feet) into the Viking formation. The total depth drilled in the Test Well met the contract depth requirements under the Agreement. On September 5, 2012, we received an earning notice from Harvest granting our company a 100% working interest in the Farmout Lands. Initial production from the Test Well has been limited by a higher than expected gas solution content.It is expected the oil ratio will increase as the gas component lessens. Oil recovered to date is light, sweet crude. As of July 15, 2013, it was too early to provide stabilized production forecasts. 5 Back to Table of Contents As of May 31, 2013, we recognized no revenue and we have incurred approximately $1,372,000 in exploration costs to drill, complete and equip the Test Well. During the three months ended May 31, 2013, we incurred recorded $31,259 in asset retirement obligations related to the future plugging and abandonment of the Test Well. The Viking Formation oil prospect is part of an emerging large oil resource play in Eastern and Central Alberta as well as in the Dodsland area of Saskatchewan.The Viking Formation in the Compeer play will be developed by up to four horizontal wells per section per zone. Our Working Interest in the Farmout Lands will be held subject to a non-convertible overriding royalty payable to the Harvest (“Harvest’s Royalty”).Harvest’s Royalty on net crude oil revenues will be measured on a sliding scale from 5% to 15% over a range of production volumes from 1 to 150 barrels per day. Harvest’s Royalty on net gas and other petroleum product revenues is 15%. On March 25, 2013, we completed the installation of permanent production facilities on our recently drilled Big Lake Compeer 5-29-33-02 W4M well. The well was horizontally drilled into the Viking formation. During drilling the well encountered light oil shows from the Viking formation. A ten stage multi-zone nitrogen aided fracture stimulation was made over the entire 1000 metre long lateral section of the well. The well was initially tested in November 2012, however, due to high solution gas ratios, proper wellhead separation and fluid storage facilities needed to be installed. This was recently completed and the well was placed on production test at the end of the first week of March 2013, producing light (42° API) oil. Production rates have been variable as it is in early stages of testing. IP rates were in excess of 60 barrels of oil per day based upon short flow periods, and the well needs to be production tested for a longer period of time. During fiscal 2014 we plan to focus on the exploration and drilling of the Farmout Lands, identify and complete additional asset acquisition(s), and pursue joint venture agreements with third parties to explore for oil and gas in Canada and the United States. We plan to drill 31 wells at approximately $1,200,000 per well from July 2013 to April 2014. Early estimates indicate the costs to perform the work outlined in our business plan would range from $37million to $40million. Results of Operations The following summary of our results of operations should be read in conjunction with our unaudited financial statements for the three month period ended May 31, 2013 and 2012 which are included herein: May 31, May 31, Oil and gas sales $
